Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered February 14, 1992, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of IV2 to 4Vi years, unanimously affirmed.
*701It does not appear that the voluntariness of defendant’s plea was materially affected by the court’s erroneous statement concerning the maximum legal sentence, defendant having acknowledged, after consultation with his attorney and mother, that the plea offer was favorable (see, People v Martinez, 162 AD2d 274, 275, lv denied 76 NY2d 860). Accordingly, defendant’s motion to withdraw the plea was properly denied. Defendant’s argument that the court failed to advise him of a possible affirmative defense in the plea allocution is unpreserved for review as a matter of law (People v Lopez, 71 NY2d 662, 665) and in any event without merit, since the elements of the crime charged (Penal Law § 160.15 [4]) were stated at plea and there is no doubt as to its substantive sufficiency (compare, Ames v New York State Div. of Parole, 772 F2d 13 [2d Cir 1985], cert denied 475 US 1066). Concur—Sullivan, J. P., Rosenberger, Asch and Rubin, JJ.